DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama(USPATENT: 4618878, hereinafter Aoyama).



Re claim 1 Aoyama discloses in Fig 4C a semiconductor device, comprising:
a semiconductor substrate(1) having a first main surface(top);
a metal structure(3) above the first main surface(top) of the semiconductor substrate(1), the metal structure(3) having a periphery region(since left 3 is an area of a boundary electrode, this region may therefore be interpreted as a periphery region ) that includes a transition section(section with modification in thickness) along which the metal structure(3) transitions from a first thickness(thickness of innermost region of 3) to a second thickness(thickness of edge region of 3) less than the first thickness(thickness of innermost region of 3); and
a polymer-based insulating material(polyimide-based resin film 51) in contact with (by way of 4) and covering at least the periphery region(since left 3 is an area of a boundary electrode, this region may therefore be interpreted as a periphery region ) of the metal structure(3),
wherein a thickness of the polymer-based insulating material(polyimide-based resin film 51) begins to increase on a first main surface(top) of the metal structure(3) that faces away from the semiconductor substrate(1) and continues to increase in a direction towards the transition section(section with modification in thickness) of the metal structure(thickness of 51 with respect to 1 increases in a direction towards the transition section(section with modification in thickness of 3)) (thickness with respect to 1 of innermost 51 over first main surface of 3 is less than thickness of 51 with respect to 1 over the transition section and therefore may be considered increasing in a direction towards the transition section),
wherein an average slope of a surface of the polymer-based insulating material(polyimide-based resin film 51) which faces away from the semiconductor substrate(1), as measured with respect to the first main surface(top) of the metal structure(3), is 60 degrees (60 degrees)[col 7, lines 10-20] along the periphery region(since left 3 is an area of a boundary electrode, this region may therefore be interpreted as a periphery region ) of the metal structure(3).

Aoyama does not specifically teach wherein an average slope of a surface of the polymer-based insulating material is less than 60 degrees

Although Aoyama does not specifically teach wherein an average slope of a surface of the polymer-based insulating material is less than 60 degrees, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  an average slope of a surface of the polymer-based insulating material is less than 60 degrees as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to avoid variations in electric characteristics of a semiconductor device [col3, lines 55-65, Aoyama]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Re claim 2 Aoyama discloses the semiconductor device of claim 1, 

Aoyama does not specifically teach wherein the average slope of the polymer-based insulating material(polyimide-based resin film 51) is less than 45 degrees

Although Aoyama does not specifically teach wherein the average slope of the polymer-based insulating material(polyimide-based resin film 51) is less than 45 degrees, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the average slope of the polymer-based insulating material(polyimide-based resin film 51) is less than 45 degrees as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to avoid variations in electric characteristics of a semiconductor device [col3, lines 55-65, Aoyama]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Re claim 3 Aoyama discloses the semiconductor device of claim 1, 

Aoyama does not specifically teach wherein the average slope of the polymer-based insulating material(polyimide-based resin film 51) is less than 35 degrees.

Although Aoyama does not specifically teach wherein the average slope of the polymer-based insulating material(polyimide-based resin film 51) is less than 35 degrees, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the average slope of the polymer-based insulating material(polyimide-based resin film 51) is less than 35 degrees as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to avoid variations in electric characteristics of a semiconductor device [col3, lines 55-65, Aoyama]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 4 Aoyama discloses the semiconductor device of claim 1, 

Aoyama does not specifically teach wherein the average slope of the polymer-based insulating material(polyimide-based resin film 51) is less than 20 degrees.

Although Aoyama does not specifically teach wherein the average slope of the polymer-based insulating material(polyimide-based resin film 51) is less than 20 degrees, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the average slope of the polymer-based insulating material(polyimide-based resin film 51) is less than 20 degrees as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to avoid variations in electric characteristics of a semiconductor device [col3, lines 55-65, Aoyama]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 6 Aoyama discloses the semiconductor device of claim 1, wherein the polymer-based insulating material(polyimide-based resin film 51) is a polyimide.

Re claim 7 Aoyama discloses the semiconductor device of claim 1, wherein the polymer-based insulating material(polyimide-based resin film 51) has undulations (since 51 fluctuates this may be interpreted as an undulations) over the transition section(section with modification in thickness) of the metal structure(3).

Re claim 8 Aoyama discloses in Fig 4C a semiconductor device, comprising:
a semiconductor substrate(1) having a first main surface(top);
a first electrically conductive structure(3) above the first main surface(top) of the semiconductor substrate(1), the first electrically conductive structure(3) having a region(since left 3 is an area of a electrode, this area may therefore be interpreted as a region );
a polymer-based insulating material(polyimide-based resin film 51) in contact with (by way of 4) and covering at least the region of the first electrically conductive structure(3), wherein a thickness of the polymer-based insulating material(polyimide-based resin film 51) begins to increase on a first main surface(top) of the first electrically conductive structure(3) that faces away from the semiconductor substrate(1) (thickness with respect to 1 of innermost 51 over first main surface of 3 is less than thickness of 51 with respect to 1 over the transition section and therefore may be considered increasing in a direction towards the transition section), wherein an average slope of a surface of the polymer-based insulating material(polyimide-based resin film 51) which faces away from the semiconductor substrate(1), as measured with respect to the first main surface of the first electrically conductive structure(3), is 60 degrees (60 degrees)[col 7, lines 10-20]  along the region(since left 3 is an area of a electrode, this area may therefore be interpreted as a region ) of the first electrically conductive structure(3); and a second electrically conductive structure(6) above the polymer-based insulating material(polyimide-based resin film 51).

Aoyama does not specifically teach wherein an average slope of a surface of the polymer-based insulating material is less than 60 degrees

Although Aoyama does not specifically teach wherein an average slope of a surface of the polymer-based insulating material is less than 60 degrees, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  an average slope of a surface of the polymer-based insulating material is less than 60 degrees as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to avoid variations in electric characteristics of a semiconductor device [col3, lines 55-65, Aoyama]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Re claim 10 Aoyama discloses the semiconductor device of claim 8, wherein the polymer-based insulating material(polyimide-based resin film 51) is a polyimide.


Claim(s) 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama(USPATENT: 4618878, hereinafter Aoyama) in view of Haluska (USPATENT: 4847162, hereinafter Haluska).

Re claim 11 Aoyama discloses in Fig 4C a method of producing a semiconductor device, the method comprising: forming a metal structure(3) above a first main surface(top) of a semiconductor substrate(1), the metal structure(3) having a periphery region(since left 3 is an area of a boundary electrode, this region may therefore be interpreted as a periphery region ) that includes a transition section(section with modification in thickness) along which the metal structure(3) transitions from a first thickness(thickness of innermost region of 3) to a second thickness(thickness of edge region of 3) less than the first thickness(thickness of innermost region of 3) (thickness with respect to 1 of innermost 51 over first main surface of 3 is less than thickness of 51 with respect to 1 over the transition section and therefore may be considered increasing in a direction towards the transition section); forming a polymer-based insulating material(polyimide-based resin film 51) on at least the periphery region(since left 3 is an area of a boundary electrode, this region may therefore be interpreted as a periphery region ) of the metal structure(3); 

Aoyama does not specifically teach varying a degree of polymer cross-linking within the polymer-based insulating material(polyimide-based resin film 51) along the periphery region(since left 3 is an area of a boundary electrode, this region may therefore be interpreted as a periphery region ) of the metal structure(3), such that the degree of the polymer cross-linking increases with increasing thickness of the polymer-based insulating material(polyimide-based resin film 51); after varying the degree of the polymer cross-linking, curing the polymer-based insulating material(polyimide-based resin film 51). 

Haluska discloses varying a degree of polymer cross-linking (since improved cross linking is a change or alternation in cross-linking this may be interpreted as varying a degree of polymer cross-linking)[col4, lines 45-65 of Haluska] within the polymer-based insulating material; after (polymer is then cured) [col5, lines 1-25 of Haluska] varying the degree of the polymer cross-linking, curing the polymer-based insulating material. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Haluska to the teachings of Aoyama in order to to form higher molecular weight polymers [col4, lines 45-65 of Haluska].  In doing so, varying a degree of polymer cross-linking (since improved cross linking is a change or alternation in cross-linking this may be interpreted as varying a degree of polymer cross-linking)[col4, lines 45-65 of Haluska] within the polymer-based insulating material(polyimide-based resin film 51) along the periphery region(since left 3 is an area of a boundary electrode, this region may therefore be interpreted as a periphery region ) of the metal structure(3), such that the degree of the polymer cross-linking increases with increasing thickness of the polymer-based insulating material(polyimide-based resin film 51); after (polymer is then cured) [col5, lines 1-25 of Haluska] varying the degree of the polymer cross-linking, curing the polymer-based insulating material(polyimide-based resin film 51). 


Re claim 20 Aoyama and Haluska disclose the method of claim 11, wherein forming the polymer-based insulating material(polyimide-based resin film 51) comprises: forming one or more polyimide layers on the periphery region(since left 3 is an area of a boundary electrode, this region may therefore be interpreted as a periphery region ) of the metal structure(3). 

Claim(s) 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama(USPATENT: 4618878, hereinafter Aoyama) in view of Heinle (USPGPUB DOCUMENT:2018/0204915, hereinafter Heinle).


Re claim 5 Aoyama discloses the semiconductor device of claim 1, 

Aoyama does not discloses wherein the semiconductor device is a power transistor, wherein the metal structure(3) is at a source potential and laterally separated from an additional metal structure(right 3) which is at a second potential that is different from the source potential, and wherein the polymer-based insulating material(polyimide-based resin film 51) covers the additional metal structure(right 3).

Heinle discloses in Fig 1 wherein the semiconductor device is a power transistor[0002, 0018], wherein the metal structure(102/108) is at a source potential and laterally separated from an additional metal structure(contact of 104) which is at a second potential that is different from the source potential (source and drain have different potentials)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Heinle to the teachings of Aoyama in order to to avoid premature device breakdown at high voltages and circumvent reliability and lifetime issues[0002, Heinle].  In doing so, wherein the semiconductor device is a power transistor[0002, 0018], wherein the metal structure(102/108) is at a source potential and laterally separated from an additional metal structure(contact of 104) which is at a second potential that is different from the source potential, and wherein the polymer-based insulating material(polyimide-based resin film 51 of Aoyama) covers the additional metal structure(3 of Aoyama).


Re claim 9 Aoyama discloses the semiconductor device of claim 8, 

Aoyama does not discloses wherein the semiconductor device is a power transistor, wherein the first electrically conductive structure(3) is at a source potential, and wherein the second electrically conductive structure(6) contacts the first electrically conductive structure(3) outside the region of the first electrically conductive structure(3) that is in contact with and covered by the polymer-based insulating material(polyimide-based resin film 51).

Heinle discloses in Fig 1 wherein the semiconductor device is a power transistor[0002, 0018], wherein the first electrically conductive structure(102/108) is at a source potential, and wherein the second electrically conductive structure(contact of 104) contacts the first electrically conductive structure(102/108) 


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Heinle to the teachings of Aoyama in order to to avoid premature device breakdown at high voltages and circumvent reliability and lifetime issues[0002, Heinle].  In doing so, wherein the semiconductor device is a power transistor[0002, 0018], wherein the first electrically conductive structure(102/108) is at a source potential, and wherein the second electrically conductive structure(contact of 104) contacts the first electrically conductive structure(102/108) outside the region of the first electrically conductive structure(3 of Aoyama) that is in contact with and covered by the polymer-based insulating material(polyimide-based resin film 51 of Aoyama).

Claim(s) 18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama(USPATENT: 4618878, hereinafter Aoyama) and Haluska in view of Heinle (USPGPUB DOCUMENT:2018/0204915, hereinafter Heinle).



Re claim 18 Aoyama and Haluska disclose the method of claim 11, 

Aoyama does not discloses wherein the semiconductor device is a power transistor, wherein the metal structure(3) is at a source potential and laterally separated from an additional metal structure(right 3) which is at a second potential that is different from the source potential, and wherein the polymer-based insulating material(polyimide-based resin film 51) covers the additional metal structure(right 3).

Heinle discloses in Fig 1 wherein the semiconductor device is a power transistor[0002, 0018], wherein the metal structure(102/108) is at a source potential and laterally separated from an additional metal structure(contact of 104) which is at a second potential that is different from the source potential, and wherein the polymer-based insulating material(polyimide-based resin film 51) covers the additional metal structure(right 3).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Heinle to the teachings of Aoyama in order to to avoid premature device breakdown at high voltages and circumvent reliability and lifetime issues[0002, Heinle].  In doing so, wherein the semiconductor device is a power transistor[0002, 0018], wherein the metal structure(102/108) is at a source potential and laterally separated from an additional metal structure(contact of 104) which is at a second potential that is different from the source potential, and wherein the polymer-based insulating material(polyimide-based resin film 51 of Aoyama) covers the additional metal structure(right 3 of Aoyama).


Re claim 19 Aoyama and Haluska and Heinle disclose the method of claim 18, further comprising: forming a metallization layer or layer stack over the metal structure(3) and over the additional metal structure(right 3), wherein the metallization layer or layer stack contacts the metal structure(3), wherein the additional metal structure(right 3) is insulated from the metallization layer or layer stack by the polymer-based insulating material(polyimide-based resin film 51).




Claim Objections
Claim12 (and dependent claims 13-17) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 12 would be allowable based on the following limitation: wherein varying the degree of the polymer cross-linking comprises: applying grayscale lithography to a region with increasing thickness of the polymer-based insulating material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819